Judgment, Supreme Court, New York County (Frederic Berman, J.), rendered January 19, 1993, convicting defendant, upon his plea of guilty, of robbery in the second degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
Defendant’s motion to suppress was properly denied. The radioed descriptions of the two perpetrators were sufficiently detailed and specific, and the temporal and spatial proximity of defendant and his companion to the time and place of the reported robbery were sufficiently close, to justify a reasonable belief that defendant and his companion were the persons described (People v White, 183 AD2d 671, lv denied 80 NY2d 911; People v Cook, 179 AD2d 572). We perceive no abuse of sentencing discretion. Concur—Rosenberger, J. P., Wallach, Nardelli, Williams and Tom, JJ.